UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2009 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-33351 (Exact Name of Registrant as Specified in Its Charter) Florida 65-1147861 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S.Employer Identification No.) 1ort St. Lucie Boulevard
